[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING RE: DEFENDANT'S MOTION TO RECONSIDER (FILE #182)
The subject motion, filed July 12, 1995, is directed to this CT Page 7632 court's ruling on a similar motion designated in the Clerk's reconstructed filed as (#173)1.
As indicated heretofore, defendants have not offered bond, with sufficient surety, in such amount as a court of competent jurisdiction may adjudge to have been secured, with interest and costs; as also previously indicated, "[a] court assuredly would authorize a bond in that amount [the amount of the lien: $25,000], with sufficient surety, if offered, in substitution of the existing lien."
Accordingly, the motion to reconsider (File #182, file/stamped 7/12/95) is denied.
Mulcahy, J.